             Case 2:20-cr-00032-JCC Document 168 Filed 03/22/21 Page 1 of 3



1

2

3                                                                Honorable Judge Coughenour
4

5

6                            UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7

8    UNITED STATES OF AMERICA,                      )
                                                    )
9                  Plaintiff,                       )   NO. CR20-032JCC
                                                    )
10          vs.                                     )   ADDENDUM TO DEFENDANT’S
                                                    )   SENTENCING MEMORANDUM
11   TAYLER ASHLEY PARKER-DIPEPPE,                  )
                                                    )
12                 Defendant                        )
                                                    )
13                                                  )
                                                    )
14

15                                            ADDENDUM
16          Attached hereto is the latest letter from Tyler Parker-Dipeppe’s current mental health
17   provider, Felecia Byers Webb, MA; IMH, related to Appendix 2 of Defendant’s Sentencing
18   Memorandum (docket #155).
19

20   DATED: This 22nd of March, 2021.
21

22   /s/Peter Mazzone
     Peter Mazzone, WSBA # 25262
23   Attorney for Taylor Ashley Parker-Dipeppe

24

25



     ADDENDUM TO DEFENDANT’S SENTENCING                          MAZZONE LAW FIRM, PLLC
                                                                 3002 Colby Avenue, Suite 302
     MEMORANDUM - 1                                                   Everett, WA 98201
                                                                       (425) 259-4989
              Case 2:20-cr-00032-JCC Document 168 Filed 03/22/21 Page 2 of 3



1

2

3                                    CERTIFICATE OF SERVICE
4           I hereby certify that on March 22, 2021, I electronically filed the foregoing with the Clerk
5    of the Court using the CM/ECF system. Notice of this filing will be sent electronically to the

6    Assistant U.S. Attorneys, counsel of record for the Government, and any other appropriate party

7    to the case. I hereby certify that I have mailed by United States Postal Service the document to

8    the following non CM/ECF participants: N/A.

9

10
                                                                 /s/ Aleshia Johnson
                                                                 __________________________
11                                                               Aleshia Johnson, Paralegal
                                                                 Mazzone Law Firm, PLLC
12                                                               3002 Colby Avenue, Suite 302
                                                                 Everett, WA 98201
13                                                               Telephone: (425) 259-4989
                                                                 Fax: (425) 259-5994
14

15

16

17

18

19

20

21

22

23

24

25



     ADDENDUM TO DEFENDANT’S SENTENCING                          MAZZONE LAW FIRM, PLLC
                                                                 3002 Colby Avenue, Suite 302
     MEMORANDUM - 2                                                   Everett, WA 98201
                                                                       (425) 259-4989
Case 2:20-cr-00032-JCC Document 168 Filed 03/22/21 Page 3 of 3
